     Case 2:20-cv-01433-CJC-SK Document 53 Filed 01/15/21 Page 1 of 2 Page ID #:556




 1

 2
                                                                          1/15/2021
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    KARRUECHE TRAN,              ) Case No.: CV 20-01433-CJC(SKx)
                                   )
12                                 )
              Plaintiff,           )
13                                 )
          v.                       )
14                                 )
                                   ) PRELIMINARY INJUNCTION
15    YAQUWB MUHAMMAD, ELECTRIC )
                                   )
      REPUBLIC LLC, AND DOES 1–10, )
16
                                   )
17                                 )
              Defendants.          )
18                                 )
                                   )
19                                 )
                                   )
20                                 )
                                   )
21                                 )
                                   )
22

23

24
            This matter came before the Court upon Plaintiff’s Motion for a Preliminary

25
      Injunction. On January 15, 2021, the Court issued an Order granting a preliminary

26
      injunction to freeze Defendants’ assets.

27

28
      //

                                                 -1-
     Case 2:20-cv-01433-CJC-SK Document 53 Filed 01/15/21 Page 2 of 2 Page ID #:557




 1             IT IS HEREBY ORDERED that that an asset freeze is imposed over all of
 2    Defendants’ real and personal assets and property in their actual or constructive
 3    possession, custody, or control with an allowance for necessary and reasonable living
 4    expenses and attorney’s fees. Defendants, their members, partners, officers, agents,
 5    servants, employees, attorneys, and all those in active concert or participation with
 6    Defendants, ARE HEREBY PRELIMINARILY RESTRAINED AND ENJOINED
 7    from transferring, liquidating, converting, encumbering, pledging, loaning, selling,
 8    concealing, dissipating, disbursing, assigning, relinquishing, spending, withdrawing,
 9    granting a lien or security interest or other interest in, or otherwise disposing of any assets
10    that are (1) owned or controlled, directly or indirectly, by any Defendant; (2) held, in part
11    or in whole, for the benefit of any Defendant; (3) in the actual or constructive possession
12    of any Defendant; or (4) owned or controlled by, in the actual or constructive possession
13    of, or otherwise held for the benefit of, any corporation, partnership, asset protection
14    trust, or other entity that is directly or indirectly owned, managed or controlled by any
15    Defendant. This preliminary injunction shall remain in effect until further order of the
16    Court.
17

18      DATED: January 15, 2021
19

20
                                                   HON. CORMAC J. CARNEY
21

22                                             UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                    -2-
